Case 2:21-cv-00279-JPH-MJD Document 1 Filed 07/14/21 Page 1 of 7 PageID #: 1




                      UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

SALLY PARTIN,                     )
                                  )
          Plaintiff,              )
                                  )
     v.                           )                  CASE NO.: 2:21-cv-279
                                  )
CLAY COUNTY RURAL TELEPHONE )
COOPERATIVE, INC., d/b/a ENDEAVOR )
COMMUNICATIONS,                   )
                                  )
          Defendant.              )


                        COMPLAINT AND JURY TRIAL DEMAND

       Plaintiff Sally Partin (“Ms. Partin”), by counsel, brings this action against Clay County

Rural Telephone Cooperative, Inc d/b/a Endeavor Communications (“Endeavor” or “Defendant”),

and alleges and state as follows:

                                       INTRODUCTION

       1.      This is an action brought by Ms. Partin against Defendant, between which parties

there is a former employment relationship. Ms. Partin brings this action against Defendant for

violation of the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et. seq.

                                            PARTIES

       2.       Ms. Partin is a resident of Putnam County in the State of Indiana.

       3.      At all times relevant, Ms. Partin was an employee as defined by the Age

Discrimination in Employment Act (“ADEA”), as amended.

       4.      At all relevant times, Endeavor was an employer as defined by the ADEA.
Case 2:21-cv-00279-JPH-MJD Document 1 Filed 07/14/21 Page 2 of 7 PageID #: 2




       5.      According to information maintained by the Indiana Secretary of State, Endeavor

is an Indiana nonprofit corporation and Endeavor’s registered agent is Darin T. LaCoursiere, 2 S.

West Street, Cloverdale, IN 46120.

       6.      Endeavor provides services in and around central Indiana.

                                  JURISDICTION AND VENUE

       7.      Jurisdiction is invoked pursuant to 28 U.S.C. § 1331.

       8.      The alleged discriminatory acts were committed within the jurisdiction of the

United States District Court for the Southern District of Indiana, Terre Haute Division. Venue is

proper pursuant to 28 U.S.C. § 1391(b)(1), which allows for an action to be brought in the district

where the Defendant resides or in which the cause of action rose.

                             ADMINISTRATIVE EXHAUSTION

       9.      Ms. Partin exhausted all of the administrative proceedings available to her by

timely filing a Charge of Discrimination on the basis of age with the U.S. Equal Employment

Opportunity Commission (“EEOC”).

       10.     On December 23, 2019, Ms. Partin filed EEOC Charge No. 470-2020-01036.

       11.     On or around April 15, 2021, the EEOC mailed a Dismissal and Notice of Rights

to Ms. Partin. A true and correct copy of the Dismissal and Notice of Rights is attached hereto as

Exhibit 1.

       12.     Ms. Partin’s civil action is being initiated within 90 days of her receipt of the EEOC

Dismissal and Notice of Rights.

                           GENERAL FACTUAL ALLEGATIONS

       13.     Endeavor provides high speed internet, security solutions, residential and business

phone services, and managed IT solutions to small towns and rural areas.



                                                 2
Case 2:21-cv-00279-JPH-MJD Document 1 Filed 07/14/21 Page 3 of 7 PageID #: 3




       14.     Endeavor hired Ms. Partin in 1994.

       15.     Ms. Partin remained employed with Endeavor for approximately 25 ½ years until

her unlawful termination on August 29, 2020.

       16.     For the majority of her employment with Endeavor, Ms. Partin worked as a

customer service representative in Endeavor’s Customer Service Department.

       17.     Ms. Partin was born in 1962 and is fifty-nine (59) years old.

       18.     Ms. Partin was one of the oldest employees working in the Customer Service

Department.

       19.     In or around February 2019, Stacy Garrison (“Garrison”) became the Manager of

the Customer Service Department.

       20.     From February 2019 until her termination on August 29, 2019, Ms. Partin reported

directly to Garrison.

       21.     Throughout her employment with Endeavor, Ms. Partin met Endeavor’s legitimate

performance expectations.

       22.     For instance, the Customer Service Department held performance meetings on a

monthly basis and Endeavor completed yearly performance evaluations. Ms. Partin consistently

met Endeavor’s performance expectations.

       23.     Ms. Partin also frequently received praise from customers, which resulted in

Endeavor rewarding her with numerous Amazon gift cards.

       24.     On August 29, 2019, Garrison called Ms. Partin into a meeting with People Services

Manager Elizabeth Cheatham (“Cheatham”), and Senior Manager of Finance Jodie Latham.

       25.     Garrison told Ms. Partin that she was being terminated for breach of Customer

Proprietary Network Information (“CPNI”).



                                                3
Case 2:21-cv-00279-JPH-MJD Document 1 Filed 07/14/21 Page 4 of 7 PageID #: 4




        26.     Endeavor knew that Ms. Partin did not breach CPNI because such a breach would

require Endeavor to make a report to law enforcement. Endeavor made no such report.

        27.     Cheatham then handed Ms. Partin a prepared letter that stated Ms. Partin’s desire

and intention to retire.

        28.     Cheatham instructed Ms. Partin that she had to sign the letter that instant, or she

would be immediately terminated.

        29.     Ms. Partin signed the letter out of fear.

        30.     Endeavor replaced Ms. Partin with a substantially younger individual.

        31.     Following her termination, Endeavor started adding to and/or changing the reasons

for Ms. Partin’s termination.

        32.     For example, in an all employee training meeting held during the week of

September 13, 2019, one of Ms. Partin’s former co-worker’s spoke to Darin LaCoursiere

(“LaCoursiere”), Endeavor’s President and Chief Executive Officer, about Ms. Partin’s

termination. In response to the reasoning behind Ms. Partin’s termination, LaCoursiere insinuated

that Ms. Partin was a liar.

        33.     During the same September 13, 2019 meeting, the same former co-worker asked

Justin Clark (“Clark”), Endeavor’s Chief Operating Officer, what the, “1,2,3 strikes you’re out”

rule meant in terms of making mistakes or errors. Clark responded, “well, Sally has made hundreds

of mistakes.” Clark then stated that Ms. Partin was a liar.

        34.     During the EEOC administrative process, Endeavor conceded that Ms. Partin did

not breach CPNI and instead claimed that Ms. Partin was terminated for unsatisfactory

performance and for being dishonest. Those were not the reasons for the termination provided to

Ms. Partin on August 29, 2020.



                                                   4
Case 2:21-cv-00279-JPH-MJD Document 1 Filed 07/14/21 Page 5 of 7 PageID #: 5




          35.    Since becoming the department manager in or around February 2019, Garrison has

hired four (4) individuals, all of whom are in their 20’s.

          36.    On or around June 18, 2021, Garrison terminated a Customer Service

Representative who is 61 years old.

                              COUNT I – AGE DISCRIMINATION

          37.    Ms. Partin repeats and realleges paragraphs 1 through 36 hereof, as if fully set forth

herein.

          38.    By the actions described above, Endeavor discriminated against Ms. Partin because

of her age in violation of the ADEA.

          39.    Ms. Partin is over the age of 40 and thereby a member of a protected class.

          40.    Ms. Partin met all legitimate performance expectations.

          41.    Endeavor terminated Ms. Partin and replaced her with a substantially younger

individual.

          42.    As a result of Endeavor’s discriminatory acts, Ms. Partin has suffered and will

continue to suffer monetary damages unless and until the Court grants relief.

          43.    Endeavor acted willfully or with reckless indifference to Ms. Partin’s federally

protected rights thereby entitling Ms. Partin to liquidated damages.

          44.    Ms. Partin is entitled to recover reasonable attorneys’ fees and costs incurred in this

action.

                                      PRAYER FOR RELIEF

          WHEREFORE, Ms. Partin respectfully requests this Court enter an Order:

          a.     Awarding all lost wages and benefits Ms. Partin has sustained or will sustain as a

result of Endeavor’s unlawful conduct;



                                                   5
Case 2:21-cv-00279-JPH-MJD Document 1 Filed 07/14/21 Page 6 of 7 PageID #: 6




       b.      Awarding front pay in an amount equal to the wages and benefits that Ms. Partin

may reasonably be expected to lose after trial as a result of Endeavor’s unlawful conduct should

the Court determine that an order requiring reinstatement is not feasible or appropriate;

       c.      Awarding pre-judgment interest;

       d.      Awarding liquidated damages in an amount to be determined by a jury to punish

Endeavor for its unlawful conduct which was willful or undertaken with reckless indifference to

Ms. Partin’s federally protected rights;

       e.      Awarding the costs of maintaining this action, including an award of reasonable

attorneys’ fees; and

       f.      Awarding all other relief proper in the premises.



                                              Respectfully submitted,

                                              s/ Kimberly D. Jeselskis
                                              Kimberly D. Jeselskis, Atty No. 23422-49
                                              MacKenzie Johnson, Atty. No. 36139-32
                                              JESELSKIS BRINKERHOFF AND JOSEPH, LLC
                                              320 North Meridian Street, Suite 428
                                              Indianapolis, IN 46204
                                              Telephone: 317-220-6290
                                              Facsimile: 317-220-6291
                                              kjeselskis@jbjlegal.com
                                              mjohnson@jbjlegal.com

                                              Counsel for Plaintiff Sally Partin




                                                 6
Case 2:21-cv-00279-JPH-MJD Document 1 Filed 07/14/21 Page 7 of 7 PageID #: 7




                                       JURY DEMAND

      Plaintiff demands a trial by jury on all triable issues.




                                    Respectfully submitted,

                                    s/ Kimberly D. Jeselskis
                                    Kimberly D. Jeselskis, Attorney No. 23422-49
                                    MacKenzie Johnson, Attorney No. 36139-32
                                    JESELSKIS BRINKERHOFF AND JOSEPH LLC
                                    320 North Meridian Street, Suite 428
                                    Indianapolis, Indiana 46204
                                    Telephone: (317) 220-6290
                                    Facsimile: (317) 220-6291
                                    kjeselskis@jbjlegal.com
                                    mjohnson@jbjlegal.com

                                    Counsel for Plaintiff Sally Partin




                                                7
